COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-17-00220-CV


In the Interest of G.V., III and G.V.,       §   From the 323rd District Court
Children
                                             §   of Tarrant County (323-102780-16)

                                             §   December 18, 2017

                                             §   Opinion by Justice Kerr

                                             §   Dissent by Justice Walker

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants Father and Mother shall pay all of the

costs of this appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By _/s/ Elizabeth Kerr__________________
                                            Justice Elizabeth Kerr